Citation Nr: 1541823	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  14-13 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 10 percent for status post left medial meniscectomy with degenerative joint disease (DJD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1972 to February 1992.

This case comes before the Board of Veterans' Appeals (the Board) from a June 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A review of the electronic claims file suggests there are outstanding treatment records.  Specifically, the Veteran wrote in his April 2014 VA Form 9 that his primary care provider recommended that he visit the Detroit VA Medical Center (VAMC) Orthopedic Department.  He further wrote that he subsequently received 3 cortisone shots in his knee.  However, VA medical records for the period on appeal only date back to March 2012.  Thus, any outstanding VA medical records from March 2012 forward should be obtained and made part of the record.  Additionally, the Veteran did not specify whether the primary care provider he referenced was a VA provider or private physician; therefore, the AOJ should request the Veteran authorize the release of any records of private care he has received for his knee.

Lastly, the April 2014 statement suggested the Veteran's disability picture has worsened since his last VA examination in May 2012.  Specifically, the medical evidence of record does not show that the Veteran's knee disability was of such severity as to necessitate cortisone injections.  Given this development, the Board finds that a contemporaneous VA medical examination of the Veteran's service-connected knee disability is warranted.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate steps to contact the Veteran and request that he authorize the release of records from any non-VA healthcare provider who has treated him for his service-connected disabilities and who has outstanding records.  

After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.  All records received should be associated with the claims file.

2.  Obtain any outstanding VA treatment records dating from February 2011, to include any records from the Detroit VA Medical Center and any other VA medical facility.  

3.  Next, afford the Veteran a VA examination for evaluation of his left knee disability.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the report of the examination should note review of the file. 

The examiner should specify the degrees of flexion and extension for the left knee, and should note whether there is any additional limitation of motion due to pain, weakened movement, excess fatigability, or incoordination on repetitive testing or during flare-ups.  This determination should be expressed in terms of degrees of additional limited motion.  If doing so is not feasible, the examiner should explain why that is the case.

The examiner should specifically comment on whether there is recurrent subluxation or lateral instability in the left knee; and if present, on its severity (mild, moderate or severe).  

4.  After ensuring that the requested actions are completed, the AOJ should take any other development actions deemed warranted and readjudicate the claim on appeal.  If the benefit sought is not fully granted, the AOJ must provide the Veteran and his representative a Supplemental Statement of the Case (SSOC) before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

